Citation Nr: 0405412	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  98-10 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
left index finger amputation.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a shrapnel wound to the left thigh, muscle group 
XIV.

3.  Entitlement to an increased rating for a left knee scar, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for right arm scars, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Eric C. Conn, Attorney at Law


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from February to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  The veteran subsequently perfected this appeal.

In February 2000, the Board denied increased ratings for the 
above-listed issues.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In March 2001, the parties filed a Joint Motion for 
Remand and to Stay Proceedings.  The parties agreed that a 
remand was required for readjudication pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  By Order 
dated in April 2001, the Court vacated the Board's February 
2000 decision and remanded the case for further adjudication.

In February 2002, the Board undertook additional development 
of the veteran's claims pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  In June 2003, the Board remanded this case for 
further development.  See Disabled American Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In 
August 2003, the RO increased the ratings for the left knee 
scar and right arm scar to 10 percent each, effective May 14, 
2003, and denied increased ratings for the left index finger 
amputation and left thigh injury.  The case has since 
returned to the Board.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of this 
appeal.

2.  The veteran's left index finger amputation is manifested 
by a well-healed amputation stump at the proximal 
interphalangeal (PIP) joint.  The veteran is right handed.  

3.  The residuals of the veteran's shrapnel wound to the left 
thigh, muscle group XIV, are productive of no more than a 
moderate muscle disability.

4.  Prior to May 14, 2003, the veteran's left knee and right 
arm scars were well-healed without evidence of repeated 
ulceration.  The scars were not tender and painful on 
objective demonstration. 

5.  Beginning May 14, 2003, the veteran's left knee and right 
arm scars are manifested by no more than a slight depression 
of the surface contour of the scars on palpation and 
complaints of pain on examination.  The scars do not cover an 
area exceeding 12 sq. inches.  

6.  The preponderance of the evidence is against a finding 
that the veteran's left knee and right arm scars are 
productive of functional impairment.  

7.  The evidence does not establish that the veteran's 
service-connected disabilities require frequent 
hospitalization or cause a marked interference with 
employment beyond that contemplated in the schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
left index finger amputation have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5153 (2003).

2.  The criteria for a rating in excess of 10 percent for the 
residuals of a shrapnel wound to the left thigh, with 
involvement of muscle group XIV, are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.56, 4.73, 
Diagnostic Code 5314 (2003); 38 C.F.R. §§ 4.72, 4.73, 
Diagnostic Code 5314 (1997).

3.  For the period prior to May 14, 2003, the criteria for a 
compensable rating for a left knee scar are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.118, 
Diagnostic Codes 7801-7805 (2003); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805 (2002).

4.  For the period beginning May 14, 2003, the criteria for a 
rating in excess of 10 percent for a left knee scar are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.118, Diagnostic Codes 7801-7805 (2003); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805 (2002).

5.  For the period prior to May 14, 2003, the criteria for a 
compensable rating for a right arm scar are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.118, 
Diagnostic Codes 7801-7805 (2003); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805 (2002).

6.  For the period beginning May 14, 2003, the criteria for a 
rating in excess of 10 percent for a right arm are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.118, 
Diagnostic Codes 7801-7805 (2003); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In the present case, regarding the veteran's claims of 
entitlement to increased ratings, a substantially complete 
application was received in April 1997.  Thereafter, the 
veteran's claims were denied in a January 1998 rating 
decision.  Only after that rating action was promulgated did 
the AOJ, in July 2003, provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in July 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case back to the Board, and as 
discussed below, the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The April 1998 statement of the case (SOC), the February 2000 
Board decision, the August 2003 supplemental statement of the 
case (SSOC), and the September 2003 SSOC collectively 
notified the veteran of the laws and regulations pertinent to 
his claims and of relevant changes in the rating criteria.  
These documents also advised the veteran of the evidence of 
record and of the reasons and bases for the decision.

In August 2002, the Board requested that the veteran identify 
the names, addresses, and approximate dates of treatment for 
all health care providers (government and private) where he 
had been treated for his left index finger, left thigh, left 
knee and right arm.  He was asked to provide an authorization 
for release of private medical records, including those from 
Dr. P.L.  He was informed that he if he did not want to 
provide an authorization, he could submit the records 
himself.  

By letter dated in July 2003, the veteran was informed of the 
enactment of the VCAA and of VA's duty to notify and to 
assist.  He was notified that VA would make reasonable 
efforts to help him get the evidence necessary to support his 
claim and that they would try to get medical records, 
employment records, or other records from federal agencies.  
He was advised that he must provide enough information about 
the records so that VA could request them.  He was notified 
that VA still needed information about the dates and places 
where he received medical treatment. This letter advised the 
veteran of the status of his claims and specifically told him 
what evidence had been received.  He was informed of the 
evidence that VA was responsible for obtaining and of the 
information and evidence he was responsible for providing.  
This letter also notified the veteran what the evidence must 
show to support his claims for increased ratings.  

After the notice was provided, the case was readjudicated and 
SSOC's were provided to the veteran in August and September 
2003.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his or her 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The Court's decision in Pelegrini, supra also held, in 
part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant 
about the information and evidence the claimant is 
expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically contain 
the "fourth element," it did ask the veteran to tell 
VA about any additional evidence or information that he 
wanted them to try and get.  Therefore, the Board finds 
that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  Throughout 
the course of this appeal, the veteran has submitted various 
private medical statements.  The veteran has not identified 
additional medical records that need to be obtained and has 
not provided authorizations for release of private treatment 
records.  Without the appropriate information, VA is not able 
to request any additional records.  In keeping with the duty 
to assist, the veteran was provided VA examinations in July 
and August 1997 and May 2003.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Factual Background

An Affidavit for Philippine Army Personnel indicates that the 
veteran's forefinger was mutilated and he suffered wounds to 
his left hand and upper portion of his left knee due to a 
Japanese rifle bullet.  On examination for VA purposes in 
November 1951, the veteran reported that he was he was hit by 
shrapnel from a hand grenade in the right arm, left hand, and 
left knee.  The veteran is currently service-connected for a 
left index finger amputation (20 percent), residuals of a 
shrapnel wound to the left thigh with injury to muscle group 
XIV (10 percent), and left knee and right arm scars (10 
percent each).  The veteran contends that the currently 
assigned ratings do not adequately compensate him for the 
severity of his disabilities.  

A January 1997 private medical statement from Dr. P.L. 
reports that the veteran was seen for complaints related to 
shell fragment wounds sustained during World War II.  
Examination of the left hand disclosed amputation of the left 
index finger with minimal tissue loss.  Strength of the 
muscle was fair with difficulty in picking up objects due to 
pain of the part affected.  Examination of the left thigh 
reportedly showed moderately severe impairment.  Left knee 
flexion was limited to 45 degrees and extension was limited 
to 20 degrees due to recurrent productive pain.    Diagnoses 
were 1) residuals shell fragment wound, left index finger, 
amputation; 2) residuals of a shell fragment wound, left 
thigh with the involvement of muscle group XIV; 3) residual 
of shell fragment wound of the left knee with limitation of 
flexion and limitation of extension of the left knee or leg; 
and 4) residual of shell fragment wound of the right arm with 
limitation of motion of the part affected.  

The veteran underwent VA examinations in July and August 
1997.  Examination of the left hand revealed a well-healed 
amputation of the left index finger at the PIP joint.  The 
metacarpophalangeal (MCP) joint appeared intact.  Circulation 
and skin were described as okay.  There was no infection in 
the bone and no limitation of motion or instability was noted 
in the joint above the amputation site.  Changes consistent 
with progressive gouty arthritis of the left hand and wrist 
were confirmed by x-ray.

Examination of the muscles revealed penetration to the left 
thigh (muscle group XIV), without evidence of comparative 
tissue loss, adhesions, tendon damage, pain, or muscle 
hernia.  The veteran had good strength to the muscle group.  
Peripheral nerve examination revealed no neurologic deficits.  
X-rays of the left thigh were negative for traumatic 
residuals and impression was normal left thigh.

Orthopedic examination revealed osteoporosis, minimal 
osteoarthritis in the left hip joint, and minimal 
degenerative arthritis, both knees.  The examiner noted that 
the injury to the left thigh was just above the left knee 
(almost overlying border of the left patella) and that the 
distance suggested hardly any effect on the left hip.

Examination for scars revealed a 3 cm well-healed linear 
scar, slightly depressed at the anterolateral aspect of the 
left thigh just about the left knee; a well-healed shallow 
scar, approximately 1.5 x 3 cm at the anteromedial aspect of 
the right knee; and a well-healed shallow scar in the middle 
posterior part of the right upper arm.  There was no evidence 
of keloid formation, adherence, herniation, inflammation, 
swelling, depression, or ulceration.  The scars were not 
tender and painful on objective demonstration and the 
examiner noted no limitation of function of the parts 
affected.  

A March 1998 private medical statement from Dr. E.G. 
indicates that the veteran was seen with various complaints 
attributed to his shell fragment wounds.  Examination 
revealed amputation of the left index finger with metacarpal 
resection (more than one-half of the bone lost) with weakened 
movement of the left hand due to pain and limitation of 
motion of the left wrist and left forearm.  Examination of 
the left thigh revealed signs of an old open break in the 
skin with pain involving the left hip.  Examination of the 
wound of the left knee disclosed recurrent pain over the leg 
joints which is proximately due to or the result of the 
residuals of the shell fragment wound.  Flexion and extension 
were reported as limited to 30 degrees.  Examination of the 
shell fragment scars of the right arm revealed loss of normal 
muscle substance or firm resistance with limitation of 
motion.  

The veteran most recently underwent VA examinations in May 
2003.  Examination of the hand revealed disarticulation of 
the left index finger at the level of the PIP, with a well-
healed stump.  There was no atrophy of the thenar and 
hypothenar muscles of the left hand.  There was weakness of 
grip strength of the left hand by about 10 percent compared 
to the right hand.  The tips of the fingers can approximate 
left thumb, except the left index finger, and tips of the 
fingers can approximate the median palmar crease.  The 
veteran complained of difficulty using his left hand in doing 
buttons.  There was no limitation of motion of the hand 
joints on the left hand except the second MCP, where flexion 
was decreased by about 5 percent.  The examiner stated:

The functional impairment caused by the 
injury to the left hand is the slight 
decrease in grip strength compared to the 
right and the slight limitation of 
flexion on the 2nd MCP, left and the 
decrease in wrist motion.  Both hands 
showed osteoporosis and degenerative 
changes in the x-ray.  Thus, this could 
not be attributed to the injury alone.

On examination of the muscles, the veteran complained of 
bilateral knee pains, slightly more on the left.  No 
significant flare-ups were noted.  Regarding the history of 
the veteran's injury, the examiner noted that he suffered a 
shrapnel wound injury on the left anterior thigh.  There was 
no surgery done, only debridement.  There was no confinement, 
but the veteran was unable to return to duty.  The examiner 
indicated that muscle group XIV was injured and described the 
injury as mild.  

Physical examination revealed no herniation or muscle 
atrophy.  Active range of motion (ROM) was 0 to 110 degrees 
(left knee) and from 0 to 120 degrees (right knee).  Passive 
range of motion was from 0 to 120 degrees (left knee) and 
from 0 to 125 degrees (right knee).  Range of motion was 
limited by pain at 90 degrees on both sides.  Active hip 
flexion was from 0 to 100 degrees (left hip) and from 0 to 
110 degrees (right hip).  Passive hip flexion was from 0 to 
110 degrees (left hip) and from 0 to 115 degrees (right hip).  
Hip flexion and extension were also limited by pain.  The 
examiner noted that the muscle group moved the joint through 
useful ROM but with limitation by pain.  There was no 
weakness.  The examiner also noted easy fatigability but no 
additional limitation of motion by repetitive motion.  

Diagnosis was residuals of shrapnel wound injury to muscle 
group XIV.  The examiner further stated:

The functional impairment manifested on 
muscle group XIV that may be secondary to 
the shrapnel wound injury is the very 
slight decrease in the ROM on the left 
knee compared to the right knee.  
Otherwise, all the functional impairments 
may be due to degenerative arthritis 
which were found of equal severity on 
both knees.

On examination of his scars, the veteran reported pain.  The 
examiner described a 4 x 2 cm linear scar about 10 cm from 
the superior border of the left patella, lateral side and a 5 
x 2 cm circular scar in the middle third, along the lateral 
aspect of the right arm.  There was slight depression of the 
surface contour of the scars on palpation.  The examiner 
indicated that there were no ulcerations, tenderness, or 
limitation of function.  He also stated that the scars on the 
left knee and right arm do not cause any current disability.

A September 2003 private medical statement from Dr. J.C. 
indicates that he has treated the veteran due to complaints 
of pain and weakness in the left wrist and hand, pain in the 
left hip and knee, and weakness of the entire left lower 
extremity.  Diagnoses and observations of the veteran's 
condition were reported as follows:

1) Well-healed amputated stump of left 
index finger, pain and limitation of 
motion of wrist and hand, and weakness of 
handgrip most probable secondary to the 
previous trauma and/or the concomitant 
gouty arthritis; 2) Considerable 
weakness/loss of power of left lower 
extremity with slight loss of muscle 
substance.  Noted weakness does not 
appear to be solely secondary to the 
history of previous shrapnel wound to the 
left thigh (a residual of intervening 
mild cerebrovascular disease particularly 
mild ischemic stroke might be 
contributory?); and 3) Residual left knee 
wound with posttraumatic osteoarthritis 
or post trauma accelerated 
osteoarthritis.
 
Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2003); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.

Left Index Finger Amputation

The veteran was originally granted service connection for a 
left index finger amputation in November 1953 and assigned a 
10 percent evaluation effective March 16, 1950.  In October 
1970, the evaluation was increased to 20 percent, effective 
March 16, 1950.

VA examination dated in August 1970 indicates that the 
veteran is right-handed.  The VA evaluated the severity of 
the veteran's left index finger amputation pursuant to 
Diagnostic Code 5153.  Under this provision, amputation of 
the minor index finger is evaluated as follows:  through 
middle phalanx or at distal joint (10 percent); without 
metacarpal resection, at the PIP joint or proximal thereto 
(20 percent); and with metacarpal resection (more than one-
half the bone lost) (20 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5153 (2003).

The veteran is currently receiving a 20 percent evaluation, 
which is the maximum evaluation available for amputation of 
the index finger of the minor extremity.  Thus, an evaluation 
in excess of 20 percent is not available under Diagnostic 
Code 5153.  

The Board acknowledges that a higher or separate rating may 
be possible for limitation of motion and pain on use of the 
left hand and wrist.  VA regulations, set forth at 38 C.F.R. 
§§ 4.40, 4.45, 4.59 provide for consideration of a functional 
impairment due to pain on motion when evaluating the severity 
of a musculoskeletal disability.  The Court has held that a 
higher rating can be based on "greater limitation of motion 
due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  However, any such functional loss must be 
"supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  See 38 C.F.R. § 4.40 
(2003).

The medical evidence of record indicates pain and some 
limitation of motion of the veteran's left hand and wrist.  
The July 1997 VA examiner noted changes consistent with gouty 
arthritis and the May 2003 VA examiner indicated that there 
was x-ray evidence of degenerative changes and that the 
limitation of motion could not be attributed to the 
amputation alone.  The September 2003 private medical 
statement indicates that the weakness of the handgrip is most 
probably secondary to previous trauma and/or the gouty 
arthritis.  The preponderance of the medical evidence 
suggests that the limitation of motion in the veteran's left 
hand and wrist is due to degenerative changes, as opposed to 
his left index finger amputation.  The veteran is not 
service-connected for arthritis in his left wrist and hand 
and the medical evidence does not establish that these 
degenerative changes are related to his service-connected 
left index finger amputation.  Therefore, a separate 
evaluation for pain and limitation of motion of the left hand 
and wrist is not warranted.  

Shrapnel Wound Left Thigh, Muscle Group XIV

The veteran was originally granted service connection for a 
shrapnel wound to the left thigh (muscle group XIV), and 
assigned a 10 percent rating from March 16, 1950.  The 10 
percent rating has remained in effect since that time.

The Board notes that the criteria for rating muscle 
disabilities were revised effective July 3, 1997.  The new 
criteria, however, are not applicable prior to the effective 
date of revision.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  

VA ascertained the severity of the veteran's left thigh 
injury pursuant to Diagnostic Code 5314, which provides 
ratings for disability of muscle group XIV.  This muscle 
group is described as follows:  Function: Extension of knee 
(2, 3, 4, 5); simultaneous flexion of hip and flexion of knee 
(1); tension of fascia lata and iliotibial (Maissiat's) band, 
acting with XVII (1) in postural support of body (6); acting 
with hamstrings in synchronizing hip and knee (1, 2).  
Anterior thigh group: (1) Sartorius; (2) rectus femoris; (3) 
vastus externus; (4) vastus intermedius; (5) vastus internus; 
(6) tensor vaginae femoris.  Muscle disability under this 
provision is evaluated as follows:  slight (0 percent); 
moderate (10 percent); moderately severe (30 percent); and 
severe (40 percent).  38 C.F.R. § 4.73, Diagnostic Code 5314 
(effective before and after July 3, 1997).

Under the criteria in effect prior to July 3, 1997, in rating 
disability from injuries of the musculoskeletal system, 
attention was to be given first to the deeper structures 
injured, bones, joints, and nerves.  A compound comminuted 
fracture, for example, with muscle damage from the missile, 
establishes severe muscle injury, and there may be additional 
disability from malunion of bone, ankylosis, etc.  The 
location of foreign bodies may establish the extent of 
penetration and consequent damage.  It may not be too readily 
assumed that only one muscle, or group of muscles is damaged.  
A through and through injury, with muscle damage, is always 
at least a moderate injury, for each group of muscles 
damaged.  This section is to be taken as establishing 
entitlement to rating of severe grade when there is history 
of compound comminuted fracture and definite muscle or tendon 
damage from the missile.  There are locations, as in the 
wrist or over the tibia, where muscle damage might be minimal 
or damage to tendons repaired by suture, and in such cases 
requirements for severe ratings are not necessarily met.  
38 C.F.R. § 4.72 (1997) (removed effective July 3 1997).  

Effective July 3, 1997, muscle disabilities are evaluated 
pursuant to 38 C.F.R. § 4.56 as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or infection.  (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  

The Board acknowledges that the January 1997 private medical 
statement from Dr. P.L. notes a "moderately severe 
impairment."  On review, however, the Board finds that the 
residuals of the veteran's shrapnel wound to the left thigh, 
muscle group XIV, are productive of no more than moderate 
muscle disability.  

There is no evidence that the veteran suffered a through and 
through or deep penetrating wound.  The wound was reportedly 
debrided, but there is no indication of prolonged infection, 
sloughing of soft parts, or intermuscular scarring.  The 
veteran complains of weakness and pain but objective findings 
associated with the muscle damage are minimal.  Examination 
in July 1997 found no evidence of comparative tissue loss, 
adhesions, tendon damage, pain or muscle hernia.  Strength of 
the muscle group was reported as good.  Recent VA examination 
found no herniation or muscle atrophy and in terms of 
functional impairment related to the damage to the muscle 
group, noted only a slight decrease in ROM in the left knee 
as compared to the right.  Further, objective findings do not 
indicate of loss of deep fascia.  The September 2003 private 
medical statement from Dr. J.C. stated that there was 
considerable weakness or loss of power of the left lower 
extremity with slight loss of muscle substance, but indicated 
that the weakness did not appear to be solely secondary to 
the shrapnel wound to the left thigh.   

The March 1998 private medical statement reported limitation 
of motion of the left hip associated with residuals of the 
left thigh shell fragment wound.  This statement, however, is 
not supported by any rationale and is contradicted by other 
evidence of record.  X-ray evidence indicates that the 
veteran has arthritis in his left hip joint.  The July 1997 
VA examiner indicated that the injury to the left thigh was 
just above the left knee and that there was hardly any effect 
on the left hip.  The May 2003 examiner did not attribute any 
limitation of motion of the left hip to the injury to muscle 
group XIV.  Thus, the preponderance of the evidence is 
against a finding that any limitation of motion of the left 
hip is related to the injury to muscle group XIV.  Therefore, 
the Board finds that consideration of a separate disability 
rating, based on limitation of motion and pain in the left 
hip, is not warranted.



Left Knee and Right Arm Scars

The veteran was originally granted service connection for 
scars of the left knee and right arm in November 1953 and 
assigned noncompensable ratings effective March 16, 1950.  In 
August 2003, the RO increased both ratings to 10 percent, 
effective May 14, 2003.  

VA ascertained the severity of the veteran's left knee and 
right arm scars pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code series 7800.  Under the criteria in effect prior to 
August 30, 2002, superficial, poorly nourished scars, with 
repeated ulceration warranted a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2002).  Superficial scars, 
which were tender and painful on objective demonstration, 
warranted a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  

Diagnostic Code series 7800 was revised effective August 30, 
2002.  Scars, other than the head, face, or neck, that are 
superifical and that do not cause limited motion are 
evaluated as follows:  area or areas of 144 square inches 
(929 sq. cm.) or greater (10 percent).  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2003).  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  Id. at Note (1).  

Superficial or unstable scars warrant a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2003).  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Id. at Note 
(1).  A superficial scar is one not associated with 
underlying soft tissue damage.  Id. at Note (2).  Superficial 
scars that are painful on examination also warrant a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2003).  

The Board notes that the revised criteria under 38 C.F.R. 
§ 4.118 are not applicable prior to August 30, 2002, the 
effective date of revision.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003).  

Prior to May 14, 2003, the veteran's left knee and right arm 
scars were each rated as noncompensable.  Evidence of record 
indicates that the veteran's scars were well-healed without 
evidence of repeated ulceration.  The scars were not tender 
and painful on objective demonstration.  

Beginning May 14, 2003, the veteran's left knee and right arm 
scars are both rated as 10 percent disabling and the Board 
will not disturb these ratings.  The Board notes, however, 
that 10 percent is the maximum schedular rating available 
under Diagnostic Codes 7803 and 7804 (effective prior to 
August 30, 2002) and under Diagnostic Codes 7802, 7803, and 
7804 (effective beginning August 30, 2002).  Consequently, an 
evaluation in excess of 10 percent is not available under any 
of these provisions. 

An evaluation in excess of 10 percent is available under the 
new criteria for scars, other than the head, face, or neck, 
that are deep or that cause limited motion and cover an area 
or areas exceeding 12 square inches (77 sq. cm).  See 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2003).  The medical 
evidence does not establish that these criteria are satisfied 
and therefore, a 20 percent evaluation is not warranted under 
this provision.  

Under both the former and the revised criteria, other scars 
may be rated on limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2002, 2003).  The 
Board acknowledges that private medical reports suggest pain 
and limitation of motion of the left knee and right arm that 
is proximately due to the residuals of the shell fragment 
wounds.  These reports, however, provide no rationale to 
establish a relationship between the veteran's current left 
knee and right arm pathology and his service-connected 
scarring.  Thus, these reports are of little probative value.  

X-rays dated in July 1997 and May 2003 indicate that the 
veteran suffers from arthritis in both of his knees.  On 
examination in July 1997, the examiner indicated that there 
was no limitation of the function of the parts affected due 
to scarring and on examination in May 2003, the examiner 
indicated that the scars on the left knee and right arm did 
not cause any limitation of function or any current 
disability.  Thus, the preponderance of the evidence does not 
indicate there is limitation of function of the left knee or 
right arm due to the service-connected scars.  Therefore, the 
Board will not consider any limitation of motion of the left 
knee or the right arm in rating the disability associated 
with the veteran's service-connected scars.
 
Based on the foregoing, the Board finds that compensable 
ratings prior to May 14, 2003 for the left knee and right arm 
scars, and ratings in excess of 10 percent beginning May 14, 
2003 for the left knee and right arm scars, are not 
warranted.  

As the preponderance of the evidence is against the veteran's 
claims for increased ratings for a left index finger 
amputation, residuals of a shrapnel wound to the left thigh 
(muscle group XIV) and left knee and right arm scars, the 
reasonable doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
disabilities and there is no indication that these 
disabilities have a marked interference with employment 
beyond that contemplated in the schedular standards.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to a rating in excess of 20 percent for a left 
index finger amputation is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a shrapnel wound to the left thigh, muscle group XIV, is 
denied.

For the period prior to May 14, 2003, entitlement to a 
compensable rating for a left knee scar is denied.

For the period beginning May 14, 2003, entitlement to a 
rating in excess of 10 percent for a left knee scar is 
denied.

For the period prior to May 14, 2003, entitlement to a 
compensable rating for right arm scars is denied.

For the period beginning May 14, 2003, entitlement to a 
rating in excess of 10 percent for right arm scars is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



